 327 NLRB No. 541NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Air Tech Services, Inc. and Local No. 9, Plumbersand Pipefitters Association.  Case 22ŒCAŒ21544November 30, 1998SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEOn March 26, 1997, the National Labor RelationsBoard issued a Decision and Order,1 inter alia, orderingAir Tech Services, Inc., to take certain affirmative actionincluding making employee Cortland Leeming, Jr.,
whole for his loss of earnings and other benefits resulting
from his unlawful discharge in violation of the National
Labor Relations Act.  On June 10, 1997, the Board de-nied reconsideration of that Order.2  On December 2,1997, the United States Court of Appeals for the ThirdCircuit enforced the Board™s Order.A controversy having arisen over the amount of back-pay due that discriminatee, on July 31, 1998, the Re-gional Director for Region 22 issued a compliance speci-fication and notice of hearing alleging the amount dueunder the Board™s Order, and notifying the Respondentthat it should file a timely answer in compliance with the
Board™s Rules and Regulations.  Although properly
served with a copy of the compliance specification, the
Respondent failed to file an answer.By letter dated September 2, 1998, the Region advisedthe Respondent, that no answer to the compliance speci-fication had been received and that unless an appropriateanswer was filed by September 9, 1998, summary judg-ment would be sought.  The Respondent filed no answer.On November 9, 1998, the General Counsel filed withthe Board a motion for summary judgment, with exhibitsattached.  On November 10, 1998, the Board issued an
order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not begranted.  The Respondent again filed no response.  The
allegations in the motion and in the compliance specifi-cation are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, the                                                       1323 NLRB No. 49 (not included in Board volume).2323 NLRB No. 203 (not included in Board volume).Board may, either with or without taking evidence insupport of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of themotion for summary judgment, the Respondent, despitehaving been advised of the filing requirements, has failed
to file an answer to the compliance specification.  In the
absence of good cause for the Respondent™s failure to file
an answer, we deem the allegations in the compliance
specification to be admitted as true, and grant the Gen-eral Counsel™s motion for summary judgment.  Accord-ingly, we conclude that the net backpay due the discrimi-natee is as stated in the compliance specification and wewill order payment by the Respondent of that amount to
Cortland Leeming, Jr., plus interest accrued on that
amount to the date of payment.ORDERThe National Labor Relations Board orders that theRespondent, Air Tech Services, Inc., Hamilton, NewJersey, its officers, agents, successors, and assigns, shall
make whole the individual named below, by paying him
the amounts following his name, plus interest:Cortland Leeming, Jr.              $4480.71 plus interest   Dated, Washington, D.C.  November 30, 1998Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD